Title: To Alexander Hamilton from David Strong, 2 July 1799
From: Strong, David
To: Hamilton, Alexander


          
            Sir.
            D’Etroit 2d. July 1799.
          
          I have received your several favors, dated 23d. April and 2d. May last, and shall cause the injunctions therein contained to be duly respected, within the sphere of my Command.
          Medecine and Hospital Stores have come to hand for this Post, Macanac & Fort Wayne
          Under Cover are the Returns of this Post for the last Month, and the Quarterly Returns of the Clothing and Indian Goods, also Returns from Macanac which came to hand a few days Since. I am with great Esteem & Regard Sir, Your Humbl. Servt.
          
            D. Strong Lt Colo.
            Comdt. Comdg
          
          Major General Hamilton
        